Citation Nr: 1756813	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder (MDD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1954 to January 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a higher than 50 percent evaluation for major depressive disorder.  The Veteran appealed that decision.

In March 2014, the Veteran submitted a VA Form 9 (Substantive Appeal) indicating that his service-connected major depressive disorder made maintaining employment difficult.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of a TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  Thus, the TDIU claim is reflected on the title page.

A review of the claims file shows that the Veteran's March 2014 VA Form 9 for the increased rating claim on appeal was received 64 days after his June 2012 statement of the case; therefore, his substantive appeal was not timely filed.  However, the increased rating claim on appeal was certified to the Board.  Inasmuch as the RO took actions to indicate that the increased rating claim reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 Travel Board hearing.  A transcript of this hearing is of record.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran's last VA examination for his service-connected MDD was in April 2012, more than 5 years ago.  At his October 2017 Board hearing, the Veteran testified that his mental health symptoms had worsened (e.g., increased nervousness, headaches from stress, uncontrollable shaking, irritability, angry outbursts, and problems with short and long-term memory).  In addition, the Veteran stated that he had not seen his VA doctor for his mental health disorder in the past year, because he had been traveling; however, he also indicated that he was supposed to have an appointment scheduled with his VA doctor at the Dayton VA facility at the end of the month.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of her service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's MDD may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Moreover, a careful review of the record shows that in the May 2012 rating decision, the RO listed, among the evidence reviewed, treatment reports from the Orlando VAMC Healthcare System, dated September 12, 2009 to May 9, 2012.  Additionally, as noted above, the Veteran testified that he was supposed to receive VA treatment for his psychiatric disorder in November 2017 at the Dayton VA facility.  To date, these records have not been associated with the claims file.  As there are clearly records missing from the Veteran's claims file, on remand, these records must be obtained and associated with the claims file for the Board to review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased rating claim, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until the increased rating claim has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding mental health treatment records that are not currently of record, to include treatment records from VA facilities in Orlando dated from September 12, 2009 to May 9, 2012, and since December 2013; in Dayton Beach since June 2013; and in Hudson Valley since January 2013.  

2.  Provide the Veteran with the appropriate VCAA notice regarding his TDIU claim and ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).

3.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected major depressive disorder by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the service-connected major depressive disorder and should opine as to their severity.

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected major depressive disorder, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.

4.  After ensuring compliance with the above, readjudicate the increased evaluation claim for major depressive disorder and the TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




